The Honorable John C. White          Opinion NO. H-928
Commissioner of Agriculture
State of Texas                       Re: Method of decreasing
L.B.J. State Office Building         membership of an agri-
Austin, Texas 78701                  cultural commodity
                                     producer's board.

Dear Commissioner White:

     You have requested our opinion regarding whether an
agricultural commodity board may reduce the number of its
directorships by resolution of the board.

     Pursuant to article 55c, V.T.C.S., the Texas Turkey
Producers Board was certified by the Commissioner of
Agriculture as the "duly delegated and authorized organization
representative' of the turkey producers of Texas. Sec. 4.
In accordance with the terms of the statute, the petition
proposing the Board requested a 15-member board of directors,
and, at the subsequent election, 15 persons were duly selected
as directors.   Sections 3(b), 10. A substantial decrease in
the number of turkey producers within the state and the
resulting difficulty of filling vacancies on the Board, has
prompted the Board to request your permission to reduce its
membership.   You inquire whether the Board may validly do SO.

     The Texas Turkey Producers Board "is an agency of the
state for all purposes." V.T.C.S. art. 55c, 5 12. Although
the Board is empowered "to promulgate and adopt reasonable
rules and regulations not inconsistent with the purposes of
this Act," section 14(2), the statute makes no reference to the
Board's authority to reduce the number of its directors.

     An administrative agency has only those powers which are
expressly granted to it by statute and those necessarily implied
therefrom. Stauffer --___
                     v. City of San 'Antonio, 344 S.W.2d 158,
160 (Tex. Sup. 1961). We do not believe that the authority
to reduce its membership can be reasonably inferred from



                           P. 3882
The Honorable John C. White - page 2     (H-928)



the powers conferred upon the Board by article 55~. We
have held on numerous occasions that the rules of an
administrative agency may not enlarge the scope of the
statute from which it derives its authority.  See 3
Attorney General Opinions H-870 (1976); H-842 (19761,
H-669 (1975). In our opinion, the Texas Turkey Producers Board
is without authority to reduce the number of positions on
its board of directors by resolution of the Board.

                        SUMMARY
            An agricultural commodity board is
            not authorized to reduce the number of
            positions on its board of directors by
            resolution of the board.

                                  V,qy truly yours,




APPROVED:




Opinion Committee

jwb




                           P. 3883